United States Court of Appeals
                     For the First Circuit


No. 11-1026

   DULCE DELGADO, as Administrator of The Estate of Jason C.
 Goncalves; ROSA BERROA, as Mother and Next Friend of of J.X.G.
                            and J.B.,

                     Plaintiffs, Appellants,

                                 v.

 PAWTUCKET POLICE DEPARTMENT; CITY OF PAWTUCKET, by and through
 its Finance Director Ronald Wunschel; RICHARD LAFOREST, in his
    individual capacity and official capacity; CHRISTOPHER R.
   LOMBARDI, in his individual capacity and official capacity;
           GEORGE L. KELLEY, in his official capacity,

                     Defendants, Appellees.


                            ERRATA SHEET

     The opinion of this Court issued on February 9, 2012 is
amended as follows:

     On page 13, line 14:   Replace "Rule (a)(4)(C)" with "Rule 32
(a)(4)(C)"